DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim requires “lacks consists essentially of lithium molybdate”, and is confusing. For examination purposes it is considered as wherein lithium molybdate Li2MoO4 ceramic thermal insulation material consists essentially of lithium molybdate Li2MoO4, and lacks any additives.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-12, 16, 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jun Namkung (U. S. Patent Application: 2015/0195915, here after Namkung).
Claims 1-2, and 12 are rejected. Namkung teaches a method of manufacturing a layer on electronic component, the method comprising:
obtaining lithium molybdate Li2MoO4 ceramic thermal insulation material in a mouldable form;
covering an electronic component with the material;
shaping (covering entire surface) the material covering the electronic component into a desired form; and
drying (curing) the desired form at a temperature of from 20°C to 120°C (curing by light at room temperature for example)[0053-0057, fig. 5F, 0064]. Coating 400 a shaped and cured (dried) is a heat protective layer for the electronic component as it is an insulating layer, therefor the electronic component resists against heat.
Claim 3 is rejected. Namkung teaches applying the coating with slit coating [0111] which is in fact is extrusion or can be considered as extrusion molding of material on top of the electronic component.
Claim 4 is rejected because the process is done in environmental environment.
Claim 5 is rejected as Namkung teaches a heat resist electronic component comprising an electronic component covered by a layer of lithium molybdate ceramic thermal insulation material [see fig. 5F and claim 1 rejection above].

Claim 7 is rejected as Namkung teaches adding additives to the insulating layer [0112].
Claim 8 is rejected. Namkung teaches the limitation of claim 1 and also teaches electronic component (OLED) covered by the ceramic thermal insulating layer, which in fact is a heat resistant layer [fig. 5f].
Claim 9 is rejected. Namkung teaches an electronic component comprising a lithium molybdate ceramic material [fig. 5f, 0053], which in fact configured to thermally insulate the electronic component.
Claim 10 is rejected. Namkung teaches an electronic component comprising a lithium molybdate ceramic material containing lithium molybdate Li2MoO4 [fig. 5f, 0053], which in fact is also a thermal insulator.
Claim 11 is rejected as Namkung teaches the limitation of claim 5 and also teaches an electronic product [see claim 1 and 5 rejection above].
Claim 16 is rejected as Namkung teaches lithium molybdate Li2MoO4 ceramic thermal insulation material includes polymer material mixed therewith[0053].
Claim 18 is rejected as Namkung teaches lithium molybdate Li2MoO4 ceramic thermal insulation material is in shape of paste or slurry [0110, 0113].
Claim 19 is rejected as the viscosity of the ceramic thermal material should be suitable for molding [0113].
Claim 20 is rejected. Although Namkung does not teach the electronic component is hermetically sealed by the material, however the material is protecting the . 
Claims 1-12, 15-16, 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clive A. Randall et al (U. S. Patent Application: 2017/0088471, here after Randall).
Claims 1-2, and 12 are rejected (version |). Randall teaches a process for manufacturing a layer on electronic component, comprising:
obtaining lithium molybdate Li2MoO4 ceramic thermal insulation material in a mouldable form(powder), mixing it with additives;
covering an electronic component(metal wiring on substrate) with the material; shaping (covering metal wires) the material covering the electronic component into a desired form; and
drying the desired form at a temperature of from 20°C to 120°C [0108, 0109 lines 1-11]. Shaped and dried coating of lithium molybdate is a heat protective layer for the electronic component as it is an insulating layer, therefor the electronic component resists against heat.
Claim 4 is rejected because the process is done in environmental pressure (environment).
Claim 5 is rejected as Randall teaches an electronic component electronic component covered by a layer of lithium molybdate ceramic material which is in fact a thermal insulation material [see claim 1 rejection above].
Claim 6 is rejected as Randall teaches the electronic component is metal wires (interconnect or circuits) [0109].

Claim 8 is rejected. Randall teaches the limitation of claim 1 and also teaches electronic component (metal lines) covered by the ceramic layer [0109], which in fact is a heat resistant layer.
Claim 9 is rejected. Randall teaches an electronic component comprising a lithium molybdate ceramic material [0108-0109], which in fact configured to thermally insulate the electronic component.
Claim 10 is rejected. Randall teaches an electronic component comprising a lithium molybdate ceramic material containing lithium molybdate Li2MoO4 [0108-0109], which in fact is also a thermal insulator.
Claim 11 is rejected as Randall teaches the limitation of claim 5 and also teaches an electronic product [see claim 1 and 5 rejection above].
Claim 1 is rejected (version Il). Randall teaches a process for manufacturing a layer on electronic component, comprising:
obtaining lithium molybdate Li2MoO4 ceramic thermal insulation material in a mouldable form(powder);
covering an electronic component(ceramic layer and silver paste layer) with the material(another ceramic layer);
shaping (mold pressing) the material covering the electronic component into a desired form; and
drying the desired form at a temperature of from 20°C to 120°C [0089]. The shaped and dried coating of lithium molybdate is a heat protective layer for the 
Claim 3 is rejected as Randall teaches pressure molding on top of electronic component (underneath ceramic and metal paste layers) [0089].
Claim 5 is rejected as Randall teaches an electronic component electronic component covered by a layer of lithium molybdate ceramic material which is in fact a thermal insulation material [see claim 1 rejection above].
Claim 6 is rejected as Randall teaches the electronic component is interconnects internal electrodes, or capacitors [0089].
Claim 7 is rejected as Randall teaches adding additives to the insulating layer [0089].
Claim 8 is rejected. Randall teaches the limitation of claim 1 and also teaches electronic component (metal lines) covered by the ceramic layer [0109], which in fact is a heat resistant layer.
Claim 9 is rejected. Randall teaches an electronic component comprising a lithium molybdate ceramic material [0089], which in fact configured to thermally insulate the electronic component.
Claim 10 is rejected. Randall teaches an electronic component comprising a lithium molybdate ceramic material containing lithium molybdate Li2MoO4 [0089], which in fact is also a thermal insulator.
Claim 11 is rejected as Randall teaches the limitation of claim 5 and also teaches an electronic product [see claim 1 and 5 rejection above].

Claim 16 is rejected as Randall teaches lithium molybdate Li2MoO4 ceramic thermal insulation material includes polymer material mixed therewith(binder Qpac)[0089, 0108].
Claim 18 is rejected as Randall teaches lithium molybdate Li2MoO4 ceramic thermal insulation material is in shape of slurry [0089, 0108].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clive A. Randall et al (U. S. Patent Application: 2017/0088471, here after Randall).
Claim 13 is rejected. Although in the specific embodiment of claim 1 does not specifically sue water as solvent, however in another embodiment Randall teaches water as a solvent can be used [0034- 0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Randall where the solvent is water, because Randall teaches water is suitable solvent for lithium molybdate powder.

Claim 17 is rejected. Although in the specific embodiment of claim 1 binder have been used, however Randall teaches another embodiment where the binder is not been used [0034- 0036]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Randall where the powder is only mixed with solvent without binder(additive), because Randall teaches using additive is additional option for adding to powder and solvent.
Claim 19 is rejected. Although Randall does not specifically teach the viscosity of the ceramic thermal material should be suitable for molding (tape casting) [0089]. However it is clear the viscosity of the slurry should be adjusted. If the viscosity is very high, the slurry does not spread on surface and if it is very low, the slurry spread fast and film thickness becomes very low or ends up with discontinuous film. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Randall where the viscosity of the slurry is adjusted, because it is a result effective variable and has to be optimized.
Response to Arguments
Applicant's arguments filed 09/30/21 have been fully considered but they are not persuasive. The applicant argument regarding rejection based on Namkung is not persuasive. The claim does not exclude mixing ceramic material with polymer. Furthermore Namkung also add solvent to the powder [0112].
The applicant argument regarding Namkung does not teach the coating heat resistant, however ceramic coatings are insulating and are heat resistant.  
The applicant argument regarding rejection based on Randall is not persuasive. Randall also teach a ceramic coating which in fact ceramic coating as are resistant against heat. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712